DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending in the application. 
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10715563 has been received and approved by the office on 07/20/2021.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to explicitly disclose “determining whether a shared worker is available within the web browser, if no shared worker available, initiate a new shared worker within the web browser; wherein the shared worker is an area of the web browser that is operating at a higher level than the first and second tabs and is configured to run programming in the same manner as the first and second tabs but without any visuals, and wherein the shared worker is accessible from all tabs within the browser and is configured to allow one tab to communicate to other tabs via the higher level.”  Therefore, the prior art of record, taken alone or in combination, fail to teach each and every limitation of the independent claims 1, 6, and 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ZI YE/Primary Examiner, Art Unit 2455